The opinion of the court was delivered by
Gibsos, C. J.
The principles of this case have been already settled on térms so explicit as to occasion surprise at finding them misapprehended in the court below. A wife can claim nothing against her husband or a purchaser of his- estate, but the undivided share ‘ which descended to her, and which remains specifically in land* after all the purposes of distribution have been answered. Here she was permitted to recover all the land that was accepted by her' husband at the valuation, because, at it was said, he had paid nothing for it, and was entitled to nothing more than his courtesy initiate, which determined at his death. But he acknowledged recognizances to the other children, which, if not paid may yet be recovered of his estate or of the land in the hands of the defendant. Even should their interest not be divested, what right can that give' the plaintiff to any thing beyond her own share? In Kean v. Ridgeway, 16 Serg. & Rawle, 60, it was held that her portion of the whole estate is not concentrated in a particular part accepted by the husband; and there is no reason why it should be thus concentrated, where her whole portion has not been taken specifically in land. The doubt sometimes expressed of the principle of Yoye v. Barnit, seems to meto be without due consideration. Why should *373the price of a wife’s land be exempt from her husband’s marital rights, where transmutation has been the necessary consequence of a process of distribution'( Equity insists on a provision for the wife, not in consequence of any imperfection in the husband’s title to her personal estate, but as the price of its interposition in his favour. But where, as in the case of a recognizance to the wife, her money may be reached by an action at law, no chancellor would pretend that he is not hoth in equity and at law, the absolute owner of it; eyid to treat it as land, or follow it into land purchased wdth it, for the purpose of establishing a resulting trust in favour of the wife, would introduce an equity hitherto unknown to the English or the American courts, But even were there room to doubt the propriety of that decision on the ground of any admitted principle of equity, it has since entered into such a countless number of estates as a rule of property, as to render the mischief that would be produced by disturbing it now, incalculable. In the case at bar therefore, the plaintiff is entitled to recover only her purpart in the part taken by her husband, as it descended to her.
Judgment reversed, and a. venire de novo awarded